McMurray, Presiding Judge.
S. R. B. was adjudicated delinquent because he committed an act which, if it had been committed by an adult, would constitute rape. He appeals, asserting the evidence was not sufficient to support the juvenile court’s determination that S. R. B. was delinquent. Specifically, S. R. B. asserts that the evidence did not demonstrate that the victim was raped and that, even if it did, the evidence did not demonstrate that he participated in the crime. Held:
The victim testified that one Michael Banks forcibly placed his penis in her vagina against her will for a few seconds and that S. R. B. helped Banks to do so by holding her hands down. This evidence was more than sufficient to support the juvenile court’s determination that S. R. B. was delinquent because he committed an act which would constitute rape if it had been committed by an adult. See Jackson v. State, 157 Ga. App. 604 (1) (278 SE2d 5) (penetration of female sex organ by male sex organ need be only slight to constitute rape); Ceaser v. State, 184 Ga. App. 599 (362 SE2d 156) (rape conviction is proper where defendant held down victim and his companions raped her). Although some contradictory evidence may have been presented, “ ‘the credibility of the witnesses is for the judge’s determination, where the trial judge hears the case without intervention of a jury.’ [Cit.]” In the Interest of J. T. M., 200 Ga. App. 636, 637 (409 SE2d 256). See also Perry v. State, 154 Ga. App. 385 (268 SE2d 747) (testimony of victim is itself sufficient to sustain conviction of rape).

Judgment affirmed.


Johnson and Blackburn, JJ., concur.